     Case 3:18-cv-00374-L-BH Document 14 Filed 05/15/20                Page 1 of 4 PageID 38



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

HERBERT WIGGINS, ID #1370636,                     §
                                                  §
           Plaintiff,                             §
                                                  §
v.                                                §          Civil Action No. 3:18-CV-374-L
                                                  §
SOCIAL SECURITY                                   §
ADMINISTRATION and D.B. NEALY,                    §
                                                  §
           Defendants.                            §

                                              ORDER

         On April 9, 2020, United States Magistrate Judge Irma Carrillo Ramirez entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 12), recommending that the court dismiss with prejudice the action filed by Plaintiff Herbert

Wiggins (“Plaintiff”) against Defendants Social Security Administration and D.B. Nealy

(“Defendants”). In Plaintiff’s Complaint (Doc. 1), he alleged that Defendants are violating his

rights by refusing to pay his social security benefits while he is incarcerated.

         In the Report, Magistrate Judge Ramirez determined that Plaintiff’s claim is frivolous

because “[u]nder 42 U.S.C. § 402(x)(1), social security benefits are generally not payable for the

months that an individual ‘is confined in a jail, prison, or other penal institution or correctional

facility pursuant to his conviction of a criminal offense.’” Report 2 (citing 42 U.S.C. §

402(x)(1)(A)(i)). For this reason, she further determined that Plaintiff failed to state a claim upon

which relief can be granted, and, thus, this action should be dismissed with prejudice under 28

U.S.C. § 1915(e)(2)(B) and 1915A(b). Additionally, Magistrate Judge Ramirez determined that

this dismissal should count as a “strike” or “prior occasion” within the meaning of 28 U.S.C. §

1915(g).


Order – Page 1
    Case 3:18-cv-00374-L-BH Document 14 Filed 05/15/20                               Page 2 of 4 PageID 39



         On April 24, 2020, Plaintiff filed his Appeal of Decision in Case (“Objections”) (Doc. 13). *

In his Objections, he contends that he is appealing the recommendation of Magistrate Judge

Ramirez for the following reasons: (1) he did not consent for a Magistrate Judge to make a decision

in his case; and (2) the Magistrate Judge erred in recommending that his case be dismissed with

prejudice as frivolous and for failure to state a claim because he did state a claim against

Defendants for denying his rights. He further contends that Magistrate Judge Ramirez denied him

of his rights to an attorney and renews his request for counsel.

         Plaintiff’s argument that he did not consent for the Magistrate Judge to decide this action

is of no moment, as the district court—not the Magistrate Judge—makes the final determination

in this action. The Magistrate Judge simply makes a recommendation to the court. Thus,

Plaintiff’s Objection on this basis is overruled.

         With regard to Plaintiff’s second Objection, the court agrees with Magistrate Judge

Ramirez’s determination that Plaintiff is not entitled to receive his social security benefits during

the time of his incarceration. As Magistrate Judge Ramirez noted, 42 U.S.C. 402 controls this

determination, as this section governs the payment of old-age and survivors insurance benefits,

including the payment of social security benefits. Section 402(x)(1)(A) provides in pertinent part:

         [N]o monthly benefits shall be paid under this section . . . to any individual for any
         month ending with or during or beginning with or during a period of more than 30
         days throughout all of which such individual [] is confined in a jail, prison, or other
         penal institution or correctional facility pursuant to his conviction of a criminal
         offense.

It is undisputed that Plaintiff is currently incarcerated; thus, under Section 402(x), he is not entitled

to receive his social security benefits while he is prison. Makofsky v. Apfel, 248 F.3d 1139, 1139


*
  Although Plaintiff presented his objections in the form of an appeal, the court treats them as objections to the Report.
Additionally, it is unclear when Plaintiff placed his Objections in the prison mail; however, the postmark indicates
that it was mailed on April 24, 2020—two days before the deadline pursuant to the prisoner mailbox rule. Despite
being docketed as filed on April 28, 2020, the court determines that Plaintiff’s Objections were timely filed.

Order – Page 2
  Case 3:18-cv-00374-L-BH Document 14 Filed 05/15/20                   Page 3 of 4 PageID 40



(5th Cir. 2001) (stating that under 42 U.S.C. § 402(x), an incarcerated individual is not entitled to

receive social security benefits during the time of his incarceration). For this reason, Plaintiff’s

Objection on this basis is overruled. The court, therefore, agrees with Magistrate Judge Ramirez’s

determination that Plaintiff’s claim is frivolous and that he has failed to state a claim upon which

relief can be granted. Accordingly, the court will dismiss this action on those grounds.

       In Plaintiff’s Objections, he also renewed his request for appointed counsel. He filed his

initial Motion for Appointment of Counsel (Doc. 9) on March 8, 2018, which Magistrate Judge

Ramirez denied on March 12, 2018 (Doc. 10) because she determined that Plaintiff failed to

present “exceptional circumstances” that justified the appointment of counsel. Doc. 10, at 1 (citing

Gonzales v. Carlin, 907 F.2d 573, 579-80 (5th Cir. 1990) (citing Ulmer v. Chancellor, 691 F.2d

209 (5th Cir. 1982)). Plaintiff again has not shown “exceptional circumstances” that justify the

appointment of counsel at this stage. Even if the court determined that Plaintiff met his burden to

justify appointed counsel, the court determines that such appointment would be without merit as

this action is frivolous and will be dismissed with prejudice. Thus, the appointment of counsel

will not change the outcome, and Plaintiff’s request for appointment of counsel is denied.

       Having reviewed the pleadings, file, record in this case, and Report, and having conducted

a de novo review of the portions of the Report to which objections were made, the court determines

that the findings and conclusions of the Magistrate Judge are correct and accepts them, as

supplemented, as those of the court. The court, therefore, overrules Plaintiff’s Objections (Doc.

13) and dismisses with prejudice this action as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)

and for failure to state a claim under 28 U.S.C. § 1915A(b). The court also denies Plaintiff’s

request for the appointment of counsel. This dismissal will count as a “strike” or “prior occasion”

within the meaning of 28 U.S.C. § 1915(g).



Order – Page 3
  Case 3:18-cv-00374-L-BH Document 14 Filed 05/15/20                 Page 4 of 4 PageID 41



       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th

Cir. 1997). Based on the Magistrate Judge’s Report, the court concludes that any appeal of this

action would present no legal point of arguable merit and would therefore be frivolous. Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

       It is so ordered this 15th day of May, 2020.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 4
